Citation Nr: 1748895	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-24 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for syncope.

2.  Entitlement to service connection for syncope (also claimed as seizures).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to April 1979.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied service connection for syncope.  The Veteran was notified of his appellate rights, but did not express disagreement or submit new and material evidence within one year.

2.  The evidence received since the February 2005 rating decision is new and material and relates to an unestablished fact necessary to substantiate the claim for service connection for syncope (also claimed as seizures).

3.  Seizure disorder is related to active service.  


CONCLUSION OF LAW

1.  The February 2005 rating decision by the RO that denied entitlement to service connection for syncope is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2017). 

2.  New and material evidence has been received to reopen the claim of service connection for syncope.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

3.  Seizure disorder was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.102 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  However, in light of the favorable decision in this case, a discussion as to whether VA has met its duties to notify and assist is not necessary.

II.  New and Material Evidence

In February 2005, the RO issued a rating decision denying service connection for syncope, because the evidence of record did not show a nexus between the Veteran's syncope and his service.  The Veteran was advised of the decision and his appellate rights.  However, he did not express disagreement.  In March 2005, the Veteran stated he had more information pertinent to his case, but would save it for next time.  This statement did not provide new and material information.  Therefore, the February 2005 decision is final.  See 38 C.F.R. § 3.156(b).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 116-17 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade, 24 Vet. App. at 120.  

At the time of the February 2005 rating decision, the record contained the Veteran's service treatment records, post-service treatment records and an application for compensation.  Since this time a VA neurologist's opinion on the connection between the Veteran's current disability and his active duty service has been received.  As this medical opinion was not previously reviewed by agency decision makers before VA, it is considered new and material under 38 C.F.R. § 3.156(a).

Accordingly, the Veteran's claim of service connection for syncope is reopened.

III.  Service Connection 

i.  Law
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ii.  Seizure Disorder
In the present case, the Board finds that the Veteran has seizure disorder.  A review of the evidence of record indicates the Veteran has had various diagnoses for the same symptoms over the years, including recurrent syncope and seizure disorder.  A claim for service connection encompasses claims for all disorders that are reasonably raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the medical evidence discussed below and Clemons, the Board will characterize the Veteran's claim as seizure disorder.

In October 1976, while on active duty, the Veteran fainted, fell and struck the back of his head on the floor.  Service treatment records note neurological checks and examination were within normal limits, and the examiner's impression was simple syncope from the Veteran locking his knees.  The Veteran contends that he continued to have episodes of losing consciousness from 1980 onward, and that he became worried about this and sought treatment in the early 1990s as the frequency of episodes increased.  The record does not evidence episodes prior to service.

In a February 2004 letter, VA physician Dr. P.V. stated that the Veteran has had recurrent episodes of syncope (loss of consciousness) that were difficult to diagnose for many years.  Dr. P.V. noted the several tests the Veteran has undertaken in the past and that these episodes of recurrent syncope are sometimes associated with seizures.  The Veteran underwent more tests under the care of Dr. P.V., including tilt table testing, electroencephalography (EEG) and sleep deprived EEG, all of which were negative.  "Subsequently he underwent an implantable loop monitor implantation which diagnosed his condition to be intermittent sinus arrest leading to asystole syncope and seizures.  He therefore underwent a dual chamber pacemaker implantation on January 16, 2004.  He still had one episode of syncope after the pacemaker which could not be explained.  It is likely that he suffers from a combination of sick sinus syndrome and vasovagal syncope."  This suggests the Veteran's condition is syncope related to his heart.  Treatment notes from January 16, 2004 also note that while in the hospital, the Veteran was observed to have "what appeared to be a seizure."  See 38 C.F.R. § 4.121.

In a June 14, 2004 progress note, Dr. P.V. stated the Veteran reported having "almost similar 'syncope' episodes", despite having a pacemaker.  The Veteran provided Dr. P.V. with service treatment records.  Dr. P.V. opined the Veteran may continue to have episodes which may be vasovagal, but that this is less likely given the duration of each episode and the periods of amnesia and confusion following them.  "More likely he has either seizures or some other neurological phenomenon."  

In a June 14, 2004 letter, Dr. P.V. certified he reviewed the Veteran's 1976 service medical records and current medical records, and stated he believed that the Veteran's "current episodes are probably related to the episodes he had in military service."  

Dr. P.V. provided opinions on the Veteran's current disability and its connection to service (nexus), based on treatment of the Veteran and review of his records.  However, Dr. P.V. only provided rationale with regard to the opinion on the Veteran's current disability.  As such the Board gives significant weight to Dr. P.V.'s opinion that the Veteran's current disability is likely seizures, rather than heart related syncope (vasovagal syncope, intermittent sinus arrest or sick sinus syndrome), as the Veteran was treated for heart related syncope with a pacemaker and continued to experience episodes.   

The Veteran underwent examination for this claim in October 2009.  The examiner noted multiple statements of support from various people, all documenting the Veteran's "seizure/syncopal disorder" and all dating it with an onset in 1976.  The examiner reviewed the medical evidence including annotations of episodes from 1982 through the 2009.  The examiner stated that for the Veteran's "claimed condition of syncope/seizure disorder, the diagnosis is seizure disorder."  The examiner noted a subjective factor of intermittent convulsions and an objective factor of medication documentation.  The examiner further stated the seizure disorder is a major seizure disorder.  However, the examiner then went on to discuss Dr. P.V.'s February 2004 letter and stated the etiology of the Veteran's "syncope/seizure episode appears to be intermittent sinus arrest."

The October 2009 examiner opined that "it is less likely as not that his 1976 syncopal episode is related to his current episodes (sinus arrest)."  In support of this, the examiner stated that if the Veteran's "1976 episode were related to his current sinus arrest episodes one would expect more frequent episodes from 1976 to 1993. Although there were letters indicating his seizure began in 1980", a July 1993 write-up "indicates that his more frequent syncopal episodes began in 1991 or 1992 some 16 years after his discharge."  The Board notes that 1992 would be approximately 16 years after the 1976 episode, not discharge.

The Board finds the October 2009 examiner's nexus opinion to be of little probative weight as it is based on a current disability of sinus arrest, and as discussed above, more probative evidence of record runs contrary to such a finding.

In a February 2010 opinion, correcting an April 2009 opinion, VA neurologist Dr. K.W. opined the Veteran it at least as likely as not that Veteran's "spells began during his military service and are related to his military service."  Dr. K.W. based this on the Veteran's history, including his report of a 1976 "spell", when he was standing at ease during guard duty and his reported confrontational, aggressive and combative behaviors towards others thereafter.  The Board notes that service records and statements from his family support a negative change in the Veteran's attitude.  See, e.g., March 1979 Notification of Permanent Decertification from the Personnel Reliability Program (in part for disrespect to an officer and damage to government property).  Dr. K.W. noted that a normal EEG does not preclude the diagnosis of epilepsy and a 2004 episode of asystole does not preclude the presence of a concurrent seizure disorder.

The Board finds Dr. K.W.'s opinion to be of some probative weight, as the opinion is informed by review of records and years of treating the Veteran, and the rationale is consistent with statements of lay observers.

On review, the claims folder contains medical opinions both for and against the claim, all based substantially on the Veteran's medical history.  Considering the Veteran's contentions, lay statements and medical evidence of record, the Board finds the weight of competent, credible and probative evidence to be in relative equipoise in showing that the Veteran's seizure disorder was incurred in service.

Here,we are presented with episodes that have been variously classified as syncope and seizures.  The more probative evidence esablihses that the first episode happened in service and that what is now classified as a seizure disorder was first manifest in service.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102.


ORDER

The application to reopen the claim of service connection for syncope is granted.

Entitlement to service connection for seizure disorder is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


